In a proceeding pursuant to article 78 of the CPLR to compel respondent to issue a replacement grant to petitioner for lost clothing, petitioner appeals from a judgment of’the Supreme Court, Kings County, entered January 29, 1971, which denied the petition and granted respondent’s cross motion to dismiss the petition upon objections in point of law. Judgment reversed, on the law, without costs; cross motion denied; and petition granted. The record shows that petitioner and her family, recipients of public assistance, lost all of their clothing when they were evicted from their apartment and all of their possessions were sold at a public auction. Petitioner did not thereby suffer a loss due to a “ catastrophe ” within the meaning of subdivision 6 of section 131-a of the Social Services Law (Matter of Howard v. Wyman, 28 N Y 2d 434). However, petitioner and her family were thereby rendered “ destitute ” and were entitled to “ emergency assistance ” pursuant to section 350-j of the Social Services Law (Matter of Bates v. Wyman, 36 A D 2d 854). Hopkins, Acting P. J., Martuscello, Shapiro, Gulotta and Benjamin, ■ JJ., concur.